UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROBIN B. WILLIAMS BOSWELL,

                              Plaintiff,

       -v-
                                                        CIVIL ACTION NO.: 21 Civ. 2364 (JPC) (SLC)
COMMISSIONER OF SOCIAL SECURITY,
                                                                         ORDER
                              Defendant.

SARAH L. CAVE, United States Magistrate Judge.

       On March 17, 2021, Plaintiff filed her Complaint and a request to proceed in forma

pauperis (“IFP”). (ECF Nos. 1, 2). On March 19, 2021, Plaintiff’s IFP application was granted. (ECF

No. 4). On March 22, 2021, the Honorable John P. Cronan issued an Order of Service and

Scheduling Order (the “Order”), which, inter alia, directed the Commissioner to “serve and file

the Electronic Certified Administrative Record” (the “Record”) within 90 days of the date of the

Order, i.e., by June 21, 2021. (ECF No. 6). To date, the Record has not been filed.

       Accordingly, the Commissioner is ORDERED to file the Record by July 22, 2021. The

Commissioner shall also serve a hard copy of the Record on Plaintiff.

       Per the Order and the Standing Order “Motions for Judgment on the Pleadings in Social

Security Cases,” 16 Misc. 171 (Apr. 20, 2016) (ECF No. 3), if the Commissioner wishes to file a

motion for judgment on the pleadings, the Commissioner must do so by within 60 days of the

date on which the Record is filed. The Commissioner’s motion must contain a full recitation of

the relevant facts and a full description of the underlying administrative proceeding.

       Plaintiff must file an answering brief within 60 days of the filing of the Commissioner’s

motion. The Commissioner may file a reply within 21 days thereafter.
         Memoranda in support of or in opposition to any dispositive motion may not exceed 25

pages in length; reply memoranda may not exceed ten pages in length. A party seeking to exceed

these page limitations must apply to the Court for leave to do so, with copies to all counsel, no

fewer than seven days before the date on which the memorandum is due.

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff at the

address below.


Dated:          New York, New York
                July 8, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail to:

Robin B. Williams Boswell
2053 Adam Clayton Powell Junior Boulevard
#4B
New York, New York 10027




                                                  2
